           Case 1:19-cr-00065-SPW Document 98 Filed 06/11/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION

 UNITED STATES OF AMERICA,                     CR 19-65-BLG-SPW

                           Plaintiff,
                                               ORDER SETTING BRIEFING
             vs.                               SCHEDULE REGARDING
                                               MOTION IN LIMINE TO
 STEPHEN PHILLIP CASHER,                       EXCLUDE EXPERT (DOC. 96)

                           Defendant.



      Defendant Stephen Casher has filed a motion in limine to exclude an expert

witness.      (Doc. 96.)    Trial is set to commence on June 22, 2020.              The

Government must respond to the motion, and Casher may file a reply. However,

because trial is set to begin in less than two weeks, the Court will shorten the briefing

schedule. Accordingly,




                                           1
        Case 1:19-cr-00065-SPW Document 98 Filed 06/11/20 Page 2 of 2



      IT IS HEREBY ORDERED that the Government must file its response on or

before June 15, 2020; Casher must file his reply no more than two days after the

Government files its response.

      DATED this 11th day of June, 2020.




                                      SUSAN P. WATTERS
                                      United States District Judge




                                         2
